DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 28, 37-38, 40-41, and 43-50 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 28, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ramzipoor et al. (US 2015/0051686), hereinafter Ramzipoor OR Ramzipoor (‘686).
Regarding claims 1, 5, and 48, Ramzipoor discloses a method of making a scaffold (Title, abstract) comprising: 
(a) dissolving a polymeric resin having a molecular weight range exactly matching the claimed range (par. 0066) in a solvent to create a solution with a high molecular weight polymer (par. 0048-0049), 
(b) dipping a mandrel into the solution in order to form a layer defining a tube diameter (claim 5) (par. 0050-0051), 
(c) drying the material, which is interpreted as equivalent to the claimed “curing” as it changes the state of the material from a liquid to a solid (par. 0064, 0090), 
(d) processing (the “machining” as described in the cited portion below is interpreted to read on the claimed “processing” step) the tube into an expandable scaffold structure having a first diameter (par. 0069, 0094, 0099-0100), and 
(e) reducing the first diameter to a second, smaller diameter (par. 0100) that has retained some crystallinity in at least one embodiment using PLLA material (par. 0078) and is ductile (par. 0046), with the reduction of the diameter occurring while axially extending the expandable scaffold as in claim 48 (par. 0069-0070, 0086, Figs. 5a-5b show a reduction in diameter simultaneous with an axial extension) and also as in claim 1, shows a second embodiment (as in Figs. 10A-10F,  par. 0100-0102) where the diameter is reduced from a larger diameter while also reducing its axial length which results in an initial loss of radial strength as the material is heated above its Tg to break molecular chains. Due to the shape of the material (diamond-shaped interstices as in Figs. 10A-10F), it is inherent that the length would decrease at least a portion when the diameter is reduced in accordance with these drawings.    
Regarding the limitations relating to the tensile strain at yield, Ramzipoor appears to disclose a series of samples (Figs. 4A-4B shows the stress-strain curves for materials) where at least one of the disclosed curves appears to have a tensile strain at yield value of about 3-4% (Fig. 4A at 72). From Fig. 4A it can be seen that the graph of the polymer represented by (72) has a point of plastic failure at just before 5%, which would appear to meet the “about 3-4%” limitation as is claimed. 
The difference between claim 1 and claim 48 is that the last step in claim 1 recites “reducing the first diameter . . . to a second diameter while simultaneously axially contracting the expandable scaffold” while claim 48 recites “reducing the first diameter . . . to a second diameter while simultaneously axially extending the expandable scaffold.” Thus, the difference is that while the diameter decreases in both claims, the length would increase or axially extend in claim 48 while decreasing or axially contracting in claim 1. Ramzipoor further discloses, as in claim 48, axially extending the length of the scaffold while reducing its diameter (par. 0068-0069 discusses elongating while decreasing the diameter). The corresponding limitation would be met in claim 1 at least by the transformation shown between Figs. 10A and Fig. 10B where the diameter is reduced to a smaller diameter while reducing its length. 
Additionally, regarding the regaining of strength as in both claims 1 and 48, it appears that this is a result of placing the scaffold in an environment that at least simulates the human body, as there are no other manipulative steps recited here, and Applicant’s specification additionally discloses that deploying the scaffold into a certain set of conditions (human body), the scaffold material would necessarily increase in strength over time as is discussed in at least par. 0018 of the published specification. Additionally, there is no deployment step required in the claim, and so this would reflect the intended result of the claimed steps. 
Additionally, regarding the molecular weight limitations in the “reducing the first diameter” step, it has been held that the optimization of a result-effective variable is within routine skill in the art and supports a prima facie case of obviousness. 
Ramzipoor recognizes that the variable of molecular weight retention (par. 0064) is desired for purposes of reduction of polymer degradation, such that the material properties at the end of the process are like the initial material properties with low polymer degradation (par. 0080 describes one example where a resulting stent can be placed under a load without a resulting plastic deformation). 
Accordingly, in order to optimize the product to be able to be placed under more extreme force without being plastically deformed as a result thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the method as disclosed by Ramzipoor to optimize the reduction of molecular weight to a value of 90 or 95% of the original values, such that the polymer does not degrade and become unsatisfactory for its intended purpose. 
Regarding claims 3-4, Ramzipoor discloses the subject matter of claim 1, and further discloses that after the tube is hardened, the tube is subjected to a temperature at or above Tg and subsequently cooling it to “maintain the shape” (or below Tg) and while heated, reducing the diameter of the stent from a diameter D1 to a reduced diameter D2 (Ramzipoor (‘686), par. 0090, 0100). 
	Regarding claim 6, Ramzipoor discloses the subject matter of claim 1 as discussed above, and further discloses controlling all four variables (immersions, duration, delay time, and withdrawal rate) as recited in this claim (Ramzipoor (‘686), par. 0061) while performing a dip coating process for multiple layers (par. 0072-0073). 
	Regarding claim 7, Ramzipoor further discloses the immersion of a mandrel for a different, second polymeric solution to create a second layer of a second polymer on top of the first layer (Ramzipoor (‘686), par. 0060).
	Regarding claim 28, Ramzipoor further discloses that the reduction of the diameter occurs from use of a balloon (Ramzipoor (‘686), par. 0091, 0100).   
	Regarding claims 43 and 47, Ramzipoor as discussed above discloses the subject matter of claim 1, and further discloses that the diameter is expanded between the second smaller diameter and a deployment diameter (Ramzipoor (‘686), par. 0100-0101). Furthermore, Ramzipoor (‘686) discusses that a balloon can be expanded to a deployment diameter of around 2 to 4.5 mm (Ramzipoor (‘686), par. 0110). The cited example has an initial diameter of 5.0 mm, a crimped amount within the range of 1.5 and 5 mm (par. 0068) and a second cited example cites the deployment diameter as listed above of between 2 and 4.5 mm.
As noted above, the molecular orientation caused by this “pre-shaping” step is a result-effective variable upon the ductility of the material. Therefore, in order to have optimized the ductility of the scaffold material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the deployment diameter is sized according to the claims as an optimization of the ductility of the material.  
	Regarding claim 44, Ramzipoor as discussed above discloses the subject matter of claim 1, and further discloses laser cutting the material (Ramzipoor, (‘686), par. 0069, Fig. 15A shows undulating support elements). 
	Regarding claim 45, Ramzipoor as discussed above for claim 1 discloses all the manipulative steps of claim 1. This limitation expresses an intended result of the manipulative steps, and thus, is not given patentable weight. Therefore, this claim is considered to be met by the rejection of claim 1 above, as it would be considered an inherent result of the manipulated steps after a waiting period of ‘within about seven months’ as this is the only difference between claims 1 and 45. 
	Regarding claim 46, Ramzipoor discloses the subject matter of claim 1 as discussed above, and further discloses including a drug within the scaffold (sirolimus is known as an immunosuppressive drug) (Ramzipoor (‘686), par. 0074, 0076). 
Claims 37-38, 40-41, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Ramzipoor (US 2015/0051686) as applied to claims 1 and 48 above, and further in view of Ramzipoor (US 2010/0004734), hereinafter Ramzipoor (‘734).
Regarding claims 37-38, 40-41, and 49-50, Ramzipoor as discussed above discloses the subject matter of claims 1/48, but does not explicitly disclose that the crimping/extension is completed to a diameter of 1.2 or 1.1 mm as claimed. The 6% limitation for the axial extension/contraction (as in claims 38, 41, 49-50) is addressed above in claims 1 and 48.  
However, Ramzipoor (‘686) discusses an embodiment having an initial diameter of 5 mm, and suggests any reduction to, e.g. 1.5 mm to 5 mm for the reduced second diameter (Ramzipoor (‘686), par. 0068). Ramzipoor (‘686) further discloses stretching the polymeric substrate of the scaffold in order to induce a similar molecular orientation to the material (Ramzipoor (‘686), par. 0087-0089), and then cooling the material to prevent it from reversing back to its original state near the time of deployment. 
One of ordinary skill in the art would have had to reduce the diameter to a suitable value such that it is possible to place the device into a person’s body, such that there is room for the tube to regain strength or deform when deployed. It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. 
The value for the second diameter is result-effective upon the success of the surgery as is explained in Ramzipoor (‘686), par. 0101-0105 – if the value of the reduced diameter is too big, the scaffold would not be able to be placed within a blood vessel, and if it is too small, it may not perform as desired within a vessel, but that lower limit is not described in the art. 
Additionally, Applicant has not provided any evidence that a value of 1.5 mm would behave significantly differently or in an unexpected manner from a value of 1.1 or 1.2 mm for the selected diameter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter to a size as claimed.
Additionally or alternatively, Ramzipoor (‘734) discloses as part of a similar method, that in one example, the 5 mm starting diameter is crimped to a diameter between 2 and 2.8 mm (Ramzipoor (‘734), par. 0135), but provides a motivation to crimp to a smaller diameter in order to increase the material strain percentage (‘734, par. 0135). Therefore, in order to increase this maximum strain percentage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the diameter is crimped to a smaller value as is claimed. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Ramzipoor (‘734) into Ramzipoor (‘686 above) because both disclosures are involved with the production of similar types of scaffolds from polymers and as such, the teachings would have been applicable from one reference in the other. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to modify the above in accordance with the discussion above.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ramzipoor (US 2015/0051686) as applied to claim 1 above, and further in view of Zheng et al. (US 2012/0271396), hereinafter Zheng.
	Regarding claim 46, Ramzipoor discloses the subject matter of claim 1, as discussed above, and while disclosing the drug, does not explicitly disclose the use of sirolimus within a scaffold. 
	However, Zheng, as part of a similar type of scaffold (Zheng, par. 0003-0005) discloses the use of drugs (par. 0057) such as specifically sirolimus (Zheng, par. 0575). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques above from Zheng into the base process above of Ramzipoor (x2) for the reason that both are involved in the production of the same types of scaffolding materials and so one of ordinary skill would have expected the drugs from Ramzipoor and Zheng to be substitutable for one another. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that Ramzipoor (x2) uses sirolimus as the drug as in Ramzipoor (‘686), par. 0074, 0076, as a substitution of the drug within the scaffolding material as is claimed.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the cited limitations from Ramzipoor as outlined above do not teach the claim limitations of “reducing the diameter while axially contracting” the stent scaffold. Applicant also argues that Ramzipoor teaches these steps as “post-processing” and thus not readable on the “formation” process. 
In response, Examiner points out that there is no deployment step in the claims. Because of this, these arguments are not found persuasive as the steps are in a method claim with the transitional phrase “comprising” and so there is no restriction as to what can be done with the created product as long as the steps are followed as in the claimed invention. The term “post processing” would still be performed on the material as a step of forming or processing the material. A deployment step added to the claims would likely overcome this issue and render less prior art applicable to the claims. 
With respect to the drawings, while they are not to scale, this would still be suggested by the description in par. 0100-0102 due to the shape of the interstices that would require at least some contraction (which is shown in the drawings in Fig. 10A-10F). As such, this would be considered to meet the claim under the broadest reasonable interpretation because the claim does not require any further contraction than would happen when the diameter is reduced. Additionally, if a deployment step is added to the claims, then it would be unreasonable to test the material (as in the embodiment Fig. 5A) and thus would likely overcome the rejection of record as the deployment would seem to fall after the cited portion or along with the cited portion and the claims would then require both a deployment and a reduction/increase in diameter/length which cause the deployment actions to then no longer directly read on the claim limitations.  
With respect to the arguments presented about par. 0080-0081, an axial and a compressive load can be applied at the same time. Par. 0100-0102 also describes a sheath which would apply a compressive load while an axial load is applied in accordance with Figs. 10A-10F. As such, this argument is not found persuasive and the rejections are maintained as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742